Lee, J.
 The contention that the trial court erred in denying Vaughn’s motion for a continuance, on the ground that Thornley, his coindictee, was not present, must fall. While Thornley was absent, when the case was first called, thereafter on the day of the trial, he was present, was tried jointly with Vaughn, and testified as a witness in the case.  The admissions of the defendants that the integral parts of the still belonged to them were properly admitted, because such admissions were shown to have been freely and voluntarily made. The evidence fully warranted the jury in finding a verdict of guilty.
Affirmed.
McGehee, G. J., and Hall, Kyle and Holmes, JJ., concur.